    Case 1:17-cv-02987-JPO-KHP Document 471 Filed 06/15/21 Page 1 of 2



                                                                           06/15/2021
UNITED STATES DISTRICT COURT SOUTHERN
DISTRICT OF NEW YORK
                                                  17-CV-2987 (JPO) (KHP)
LUIS RAMIRO AVILES, et al.,


                        -v-

S&P GLOBAL, INC., et al.,


FERNANDO RAUL BENEDETTO, et                       17-CV-6087 (JPO) (KHP)
al.,


                        -v-

ATC REALTY FIFTEEN, INC., et al.,
                                    Defendants.
                                                  17-CV-7034 (JPO) (KHP)
HORACIO NESTOR ACEBEDO, et al.,


                            -v-

ATC REALTY FIFTEEN, INC., et al.,

FREDERICO ALVAREZ, et al.,
                                                  18CV-128 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,

HECTOR JORGE ARECO, et al.,
                                                  18-CV-2416 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,
     Case 1:17-cv-02987-JPO-KHP Document 471 Filed 06/15/21 Page 2 of 2




               ORDER SCHEDULING TELEPHONIC SETTLEMENT CONFERNCE

         The telephonic Settlement Conference in this matter consisting of Plaintiffs and the

S&P Defendants previously scheduled for Thursday, August 12, 2021 at 10:00 a.m. will be now

be in person in Courtroom 17-D, United States Courthouse, 500 Pearl Street, New York, New

York. Counsel and parties are required to follow the Court’s COVID-safety protocols and

should review the Court’s website in advance of the conference for the most up to date

information. Updated pre-conference submissions must be received by the Court no later than

August 5, 2021 by 5:00 p.m.

       SO ORDERED.

DATED:        New York, New York
              June 15, 2021

                                                   ______________________________
                                                   KATHARINE H. PARKER
                                                   United States Magistrate Judge
